         Case 5:18-cv-00109-KGB Document 21 Filed 06/14/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

CHRISTOPHER A. EASON, SR.                                                       PETITIONER

v.                               Case No. 5:18-cv-00109-KGB

WENDY KELLEY                                                                   RESPONDENT

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that petitioner Christopher A. Eason, Sr.’s petition for a writ of habeas corpus is

dismissed. The relief requested is denied.

       It is so adjudged this 14th day of June, 2021.


                                                        _________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
